Title: From George Washington to Richard Peters, 30 June 1777
From: Washington, George
To: Peters, Richard



Sir,
Head Quarters Camp at Middle Brook June 30th 1777

I yesterday received your favour of the 28th instant with the inclosures.
Every proper measure has been already taken with respect to the Artillery, imported in the Amphitrite. The whole 52 pieces have been brought to Springfield, and the 31 of the Swedish light construction is ordered on thence to Litchfield; from which place they will be forwarded to camp as fast as circumstances will permit. The other 21 are made upon an old plan exceedingly heavy and unmanageable, intended to be used principally in embrazures, and requiring so large a number of horses to carry them, and men to maneuvre them, as must

render them very inconvenient for field service, and the more liable to be lost in an unsuccessful action. For these reasons, it has been judged expedient, to have them cast over, and constructed upon a lighter plan, which besides making them more portable and convenient for use, will be attended with the advantage of increasing the number. Each of those heavy four pounders, will nearly make three six pounders, sufficiently substantial for any purpose whatever. Congress have directed the Council of Massachusettes to establish a foundery, and have them new cast; and Springfield is the place designed for the purpose—It were to be wished, that a matter of such importance, may meet with no delays, that can be avoided.
The light pieces, will all join the army, as fast as the repairs they want can be completed; the necessary horses and tackling provided to convey them—and the ammunition and men to serve them prepared and collected. It will answer no good end to bring them forward faster than all the necessary matters can be adjusted: on the contrary, they would only be an incumbrance. General Knox informs me that a part of them will be shortly at camp properly equipped and manned. The rest will be on as expeditiously as they can come, in the same condition.
I have given orders not to send on the twelve pieces demanded by General Schuyler for the Northern department. As he is in a garrison, and has a sufficient quantity of garrison Artillery, I see not the propriety of his requesting such a number of field pieces, in addition to those he already has. They cannot be wanted in the garrison, and in case of any accident would in all probability be lost. I should not wish to have them hazarded with so little chance as there is of their answering any valuable end, to compensate for the risk, and when we have the greatest occasion for them in this quarter. I have however promised him a part of the next importation. When we have a great plenty, a few may be spared, and exposed, even where they are not essentially required; but in the present scarcity the good of the service will by no means permit it.
I could wish, that there was some uniform channel ascertained, th[r]ough which applications of this nature should always come. The present practice is productive of much confusion and embarrassment; and the service will be very likely to suffer, while officers in the different department can send orders to procure what articles and in what proportion they think necessary. Unless there is some general regulating hand to make the distribution, it may often happen, that articles may be drawn away to places where there is little need of them; when there is an absolute call for them at others, and the worst effects may result from the not having them. This was very near happening in a late instance with respect to tents. General Gates sent to me to request a

supply of two thousand for the Northern army. Every appearance convinced me that the army under me would be greatly straitened in this important article, having sustained so considerable a loss at Danbury; and as the Northern troops are in a stationary post, provided with barracks, and might easily raise comfortable huts to make good any deficiency of covering, which was not practicable to us in the desultory state in which we must necessarily be, It was not in my power to comply with his request in its extent; but I assured him that he should have as many as could possibly be spared after the indispensible demand for this army had been answered—I afterwards found that besides the application to me he had solicited the Council of the State of Massachusettes to send him 2000 from that state having heard of a quantity being arrived in the Amphitrite, though the number required was more than double the number arrived. The Council referred the request to General Heath, who suspended a compliance with it ’till my consent could be obtained. Had he not done this and had the tents gone on agreeable to General Gates’ requisition, very great inconveniences would have followed; for all we have been able to collect have not been equivalent to our wants.
General Schuyler has proceeded in a similar manner, Not contenting himself with barely applying to me, he has sent an order to the Commanding officer of Artillery at Springfield, desiring him to send the 12 pieces on immediately. You will easily perceive the ill-consequences that must flow from such an irregular indefinite mode of drawing supplies, I am not solicitous where the power of dispensing them is vested; but I should be glad to see it fixed somewhere, that when any demands are made, a knowledge of all circumstances may enable those to whom they are made to form a right judgement of their propriety and expediency.
